Citation Nr: 0116820	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-09 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1969 to August 
1972.

Initially, the Board of Veterans' Appeals (Board) notes the 
veteran's assertion that when he filed his claim for service 
connection for PTSD, he also raised claims for service 
connection for anxiety and depression.  As the record does 
not reflect that such claims have been developed for current 
appellate review, they are referred to the regional office 
(RO) for further clarification and/or adjudication.


REMAND

The Board first notes that the claims file contains multiple 
diagnoses of PTSD, and that the RO has denied the claim 
primarily on the basis that the stressors alleged by the 
veteran have not been verified.  In this regard, while the 
record reflects that the RO has requested more detail from 
the veteran as to his claimed stressors on multiple 
occasions, the Board's preliminary review of the claims file 
reflects that following the filing of the instant claim in 
August 1999, the RO made one effort to obtain relevant 
information in December 1999, and the request was apparently 
directed to the National Personnel Records Center (NPRC).  At 
that time, the RO specifically requested pages from the 
veteran's personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States, and the May 2000 response from NPRC simply 
indicated that such materials were "mailed," and the 
veteran's claims file does contain five pages of personnel 
records reflecting the veteran's service in the Republic of 
Vietnam over the period of July 1970 to May 1971, during 
which time he was assigned to the 149th Light Maintenance 
Company as a general vehicle repairman from July 9, 1970 to 
July 30, 1979, and to the 62nd Maintenance Battalion as a 
wrecker operator from July 31, 1970 to May 14, 1971.  It is 
noted that the NPRC also indicated that its records did not 
reflect that the veteran was the recipient of the Purple 
Heart Medal.

Under the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), when 
records are requested from a governmental agency, however, 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).  
Thus, with multiple Department of Veterans Affairs (VA) 
diagnoses of PTSD, since the record is currently unclear as 
to whether the NPRC provided all relevant information in its 
possession to the RO in May 2000, and the record does not 
reflect any effort by the RO to confirm the stressors 
enumerated by the veteran with the information already 
provided by the veteran, the Board finds that this claim must 
be remanded to give the veteran one more opportunity to 
provide more detailed information, and whether the veteran 
provides further information or not, for the RO to thereafter 
make one more effort to confirm the veteran's stressors by 
way of the NPRC and the U.S. Armed Services Center for 
Research of Unit records (USASCRUR). 

The Board's review of the record reflects that the veteran 
alleges primarily three stressors, the first of which 
reportedly occurred just several weeks after he arrived in 
Vietnam in July 1970, when he allegedly ran over a child with 
his truck.  At this time, he was attached to the 62nd 
Maintenance Battalion.  A second incident occurred during 
approximately the middle of the veteran's Vietnam service 
(November to December 1970) and involved the witnessing of 
the destruction of a truck with a grenade.  The veteran 
stated that there were casualties as a result of this 
incident and that the truck that was destroyed was apparently 
attached to the 64th or 8th transportation group.  The 
veteran reported one additional incident when the veteran 
drove a truck over a mine, and was wounded from shrapnel that 
came through the floor of the truck.  The record does not 
reflect that the veteran has been able to identify the 
approximate time and location of this incident.

The Board would like to further note that while the RO 
indicated in its adjudication of the claim that the elements 
required for service connection for PTSD include medical 
evidence establishing a "clear" diagnosis of PTSD, the 
regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000).  38 C.F.R. § 4.125(a) (2000) 
requires that diagnoses of mental disorders conform to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to review 
the accounts of the alleged traumatic 
events enumerated in the body of this 
remand and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed during service.  
The veteran should be asked to provide to 
the best of his ability any specific 
details to each of the claimed stressful 
events, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
he is referring when he writes relative 
to any specific incident.  It there are 
additional stressors, he should note 
those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

3.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the RO 
should request that the NPRC and 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150, provide any additional 
information, including unit histories, 
which might corroborate the assertion 
that while the veteran was attached to 
the 149th Light Maintenance Company 
and/or the 62nd Maintenance Battalion, 
the veteran's truck struck and killed a 
child in July or August 1970; that the 
veteran witnessed the destruction of a 
U.S. military vehicle believed to be 
attached to the 64th or 8th 
Transportation Group with several 
causalities in the middle of the 
veteran's Vietnam service; and/or that 
the veteran struck a land mine while 
driving a truck and received wounds as a 
result of this incident.

4.   After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




